internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-122787-02 date date re legend decedent trust date date date state account beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary plr-122787-02 beneficiary beneficiary date court date a b c date dear this is in response to your letter dated date requesting a ruling under sec_2055 of the internal_revenue_code on behalf of decedent’s estate decedent created trust a revocable_trust on date trust was amended on date decedent died on date at the time of decedent’s death most of his assets were in trust article v of the trust agreement provides that during decedent’s life decedent shall receive the entire net_income from the trust estate payable at least quarterly and distributions of principal as requested by decedent or determined by the trustee to be necessary or desirable to provide for the proper health maintenance and support of decedent article vii of the trust agreement provides that upon decedent’s death the trust shall become irrevocable and the remaining trust estate including additions made by bequest or devise under decedent’s last will and testament shall be held in trust to be administered by the successor trustee s in accordance with the terms and conditions stated in article vii section of article vii of the trust agreement provides for distributions from trust after payment of debts expenses costs and taxes section a provides that account shall remain in trust for years after the death of the last beneficiary or as determined by the state statutory rule_against_perpetuities section a provides that all of the annual accumulated interest_income and growth appreciation plr-122787-02 over original investment amount if any from account shall be divided into fourteen separate but unequal shares and shall be distributed annually outright and in fee as follows dollar_figure shares to beneficiary dollar_figure shares to beneficiary dollar_figure share to beneficiary dollar_figure shares to beneficiary dollar_figure share to beneficiary dollar_figure share to beneficiary dollar_figure share to beneficiary dollar_figure share to beneficiary dollar_figure shares to beneficiary dollar_figure share to beneficiary dollar_figure share to beneficiary section a provides that if any beneficiary named in this specific_bequest shall be deceased at the time any annual distribution is to be made then his or her bequest is hereby revoked and his or her share shall be distributed outright and in fee as follows a five percent of his or her share shall be distributed outright to beneficiary the remaining shall be distributed proportionally to the then living beneficiaries outright total surviving beneficiary shares shall be divided by the total shares in effect then multiplied by the annual amount to be distributed to determine the annual distribution to each surviving beneficiary b upon the death of the last surviving beneficiary then all of the annual income and growth if any shall be distributed annually outright to beneficiary upon termination the trustee shall distribute all of the remaining principal accumulated interest and growth if any from account to beneficiary beneficiary is a church section b provides that all of the decedent’s cash accounts including checking savings money market etc shall be distributed outright to decedent’s sister beneficiary if beneficiary is deceased at the time distribution is to be made then her share shall be distributed outright and in fee to beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary and beneficiary or the then living survivor s of them or to their issue per stirpes section c provides that all of the remaining principal of an the accumulated undistributed_income if any from trust shall be used for the sole purpose of paying administrative costs and taxes associate with the management of the trust estate including those taxes and costs associated with the distribution of account upon the termination of trust the trustee is to distribute all of the remaining principal of and the accumulated undistributed_income if any to beneficiary prior to the date amendment the entire remaining trust principal and accumulated undistributed_income other than account was to be distributed in shares as follows to beneficiary and to beneficiary if either beneficiary was deceased at the time of distribution that beneficiary’s share was to be distributed to beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary and beneficiary per stirpes plr-122787-02 on date decedent’s family members filed documents with court challenging the changes made to trust by the date amendment the family members alleged that the amendment was invalid as it was prepared through undue influence contentious litigation ensued the representatives of decedent’s estate represent that under state law if the family members’ challenge had been successful the amendment would have been nullified and the assets comprising decedent’s estate would have been distributed only to family members and none of the assets would have been distributed to beneficiary on date the parties reached an agreement that ended the litigation paragraph of the settlement agreement provides that dollar_figurea shall be paid to beneficiary paragraph provides that dollar_figureb shall be paid to beneficiary paragraphs through provide for payments of trustee and attorney fees paragraph provides that dollar_figurec shall be paid to beneficiary paragraph provides for the distribution of the remaining assets of decedent’s estate and trust to the family members court entered a final order approving settlement agreement and terminating trust on date decedent’s estate has requested a ruling that the distribution to beneficiary under the terms of the settlement agreement qualifies for the estate_tax charitable deduction under sec_2055 law and analysis under sec_2055 for estate_tax purposes the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes a_trust that qualifies under sec_501 is one that is organized and operated exclusively for these purposes sec_2055 disallows the estate_tax charitable deduction where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 unless - a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or plr-122787-02 b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly in 810_f2d_930 10th cir the decedent created a revocable_trust during his life which provided that upon his death the trustees were to make certain provisions for his nieces nephews and an employee the trust also provided the trustee with the discretionary authority to pay a portion of the net_income or principal for his sister’s care comfort and support during her lifetime the residue of the trust principal and any accumulated income was to be put to use for charitable educational and public uses or purposes as the trustee may from time to time appoint order or direct the decedent’s sister together with his other intestate heirs challenged the validity of the trust as a testamentary instrument a settlement was reached and under the agreement a charity received certain specific properties subsequently the decedent’s estate filed its federal estate_tax_return claiming a charitable deduction for the value of the properties that passed to the charity the internal_revenue_service challenged the deduction asserting that the charitable interest was traceable to a nonqualifying split-interest trust that did not meet the requirements of sec_2055 the court held that an amount that passes outright to charity under a settlement agreement or compromise of a bona_fide will_contest qualifies for a charitable deduction under sec_2055 in these circumstances there is no split- interest transfer to which sec_2055 applies and a charitable deduction under sec_2055 is allowable for the value of the property that actually passes to the charity the court reasoned that the case involved none of the abuses of the charitable deduction that sec_2055 was enacted to eliminate because the actual amount passing to charity had been established see also 655_fsupp_1334 w d pa and northern trust co v united_states aftr2d n d ill in revrul_89_31 1989_1_cb_277 the decedent died testate under his will the decedent bequeathed the residue of the estate to a_trust the terms of which provided that income was to be paid to a an individual for a’s life and the remainder was to be paid to a charitable_organization described in sec_170 and sec_2055 in good_faith a challenged the validity of the will and as a result of a settlement the estate made an immediate payment to a and distributed the balance of the trust to the charitable_organization the revenue_ruling holds that the amount_paid to the charitable_organization qualifies for the estate_tax charitable deduction under sec_2055 section establishes a_trust that provides beneficiary with an interest that does not meet the requirements of sec_2055 ie it is not a charitable_remainder_annuity_trust a charitable_remainder_unitrust or a pooled_income_fund therefore the bequest to beneficiary as described in the trust does not qualify for the estate_tax charitable deduction however an outright payment to a charitable_organization under the terms of the settlement agreement will qualify for a charitable deduction under plr-122787-02 sec_2055 if the settlement is the result of a good_faith challenge and not entered into collusively by the parties to circumvent sec_2055 revrul_89_31 supra in this case there was a bona_fide conflict among the parties who entered into the settlement agreement the litigation was not entered into in a collusive manner to circumvent sec_2055 therefore we conclude that based on the facts and representations made the estate is entitled to a charitable deduction under sec_2055 for dollar_figurec the amount passing to beneficiary under the settlement among the beneficiaries of decedent’s estate except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the trustee of trust this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely james f hogan james f hogan senior technician reviewer office of associate chief_counsel passthroughs and special industries enclosure copy of letter for purposes
